Citation Nr: 1521619	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2012 (PTSD, sleep apnea, hypertension) and September 2013 (erectile dysfunction) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As the record shows a psychiatric diagnosis other than PTSD, the claim of service connection for PTSD has been expanded/recharacterized and is being considered as a claim for service connection for an acquired psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Acquired Psychiatric Disability

The Board finds that another VA examination with opinion may be useful in adjudicating the Veteran's claim.  In March 2012, the Veteran was diagnosed with anxiety disorder; however, an opinion as to etiology is not of record.  

In addition, there is conflicting evidence as to whether the Veteran has a valid diagnosis of PTSD.  The Veteran claims that he has PTSD due to his service in Vietnam.  On June 2012 VA PTSD examination, the examiner found that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and are related to a fear of hostile military or terrorist activity.  However, Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  An August 2012 addendum opinion again found that a diagnosis of PTSD was not supported, finding that the avoidance criterion was not met.  The Board notes that a VA telemental health psychologist, J. Rider, has apparently diagnosed the Veteran with PTSD. (See 2012 records.)  Thus, the Board finds that another examination, with consideration of all the records, to include records from 2012 to present, may be useful.

Sleep Apnea

An October 2006 record by Dr. G. Genovese reflects that the Veteran stated that he had had a sleep study performed in approximately 1998 at UCLA, which apparently indicated that he had sleep apnea.  A September 2006 private record reflects that the Veteran reported being diagnosed with a sleep disturbance four to five years earlier, or in approximately 2001 - 2002.  Records from such are not associated with the claims file but may be useful to the Board in adjudicating the claim.  

Hypertension

An October 2006 record by Dr. G. Genovese reflects that the Veteran was negative for hypertension and was not on hypertension medication; however, September and October 2006 private records reflect hypertension. 

Although VA requested private records from Dr. E. Severn from 2002 to present, it appears that he only supplied records beginning in 2006.  Thus, another request may be helpful to VA. 

The Veteran is claiming that his hypertension may be secondary to his PTSD; he also alleges that it may be directly due to service.  The evidence reflects that the Veteran served in Vietnam and he is presumed to have been exposed to herbicides.  A National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Thus, given the Veteran's diagnosis of hypertension, his service in Vietnam, and given the 2006 Update, an opinion as to whether the Veteran's hypertension is as likely as not related to service, to include herbicide exposure is warranted.  

The examiner should consider all of the evidence of record to include, if pertinent: a.) the diagnosis of sleep apnea and its relationship, if any, to hypertension; b.) the Veteran's age, weight, race, gender, and history of smoking when diagnosed with hypertension; c.) the Veteran's blood pressure upon separation from service (114/66); and d.) whether the Veteran's acquired psychiatric disability, if any, is as likely as not to have caused, caused temporary increases, or caused chronic aggravation of hypertension.

Erectile Dysfunction

The Veteran has been prescribed Cialis since at least 2006.  As noted above, additional records as to when he was diagnosed may be useful to the Board. 

Accordingly, the case is REMANDED for the following actions:

1. Request the appellant to identify all providers/employers (VA and private) from whom he has received hypertension, mental health, sleep apnea, and erectile dysfunction, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider or employer identified, to include: a.) Dr. E. Severn from 2001 to present, and b.) UCLA from 1997 - 1999.  

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records from 2012 to present.

2.  Thereafter, schedule the Veteran for an examination by a psychologist or psychiatrist.  Following examination of the Veteran and review of his record, the examiner should opine as to whether the Veteran has an acquired psychiatric disability which is at least as likely as not (50 percent or greater) causally related to active service.  The examiner should consider the pertinent evidence, to include: a.) the telemental records by VA psychologist J. Rider; b.) the June 2012 VA examination with August 2012 addendum; c.) the Veteran' reported childhood and nonservice-related stressors; and d.) the Veteran's service in Vietnam as a rifleman. 

The examiner should provide an opinion as to PTSD, anxiety disorder, and any other acquired psychiatric disability, if any, found during examination or by a provider since 2011.  

The Veteran's reported stressor events in Vietnam have been found adequate to support a diagnosis of PTSD and have been found to be related to a fear of hostile military or terrorist activity.  

If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis and comment on the VA treatment records noting treatment for PTSD.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

3.  Thereafter, obtain an opinion as to whether it is as likely as not that the Veteran's hypertension is causally related to, or aggravated by, active service, to include herbicide exposure, or a service-connected disability.  The examiner should consider the pertinent evidence of record, to include: a.) the diagnosis of sleep apnea and its relationship, if any, to hypertension; b.) the Veteran's age, weight, race, gender, and history of smoking when diagnosed with hypertension; c.) the Veteran's blood pressure upon separation from service (114/66); d.) whether the Veteran's acquired psychiatric disability, if any, as likely as not caused, temporarily caused increases, or caused chronic aggravation of hypertension due to such things as his stress level; e.) and the NAS Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) with regard to hypertension.  

A complete rationale for all opinions expressed should be provided.

4.  Thereafter, after taking any other development deemed appropriate, readjudicate the issues on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his attorney opportunity to respond before returning the case to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




